DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 6/3/2019 has been considered by the examiner.  
Response to Amendment
2.	Claims 1-6 are pending.
3.	Claims 1 and 3-5 are amended.
4.	The specification as amended overcomes the objections to the specification and drawings.

Response to Arguments
5.	Applicant’s arguments, see Page 6, Paragraphs 5-6 and Page 7, filed 11/04/2021, with respect to the rejection(s) of Claims 1-6 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Den Haak (WO 2015074721 A1) because the reference uses bearing load and rotational speed to determine threshold.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (WO 2016114129 A1), in view of Shigeru (JP 2003269447 A), and in further view of Den Haak (WO 2015074721 A1).
10.	Regarding Claim 1, Okutani teaches a state monitoring device…comprising (Okutani: [Page 3, Lines 3-4] "A bearing with a wireless sensor that detects various physical quantities [state monitoring] such as a temperature around the bearing with a wireless sensor and transmits detection information to a receiving device such as a host device has been proposed."):
A monitoring sensor provided…and configured to detect state information pieces of a machine part…(Okutani: [Page 4, Paragraph 6, Lines 5-6] "Any one or a plurality of sensors among various sensors [monitoring sensors] for detecting a physical quantity related to the bearing main body 5 [bogie] that affects the operation, performance, and the like are provided.");
A wireless transmission unit provided at the bogie and configured to wirelessly transmit signals at a transmission interval, the signals containing the state information pieces detected by the monitoring sensor (Okutani: [Page 4, Paragraph 7, Lines 1-2] "Information detected [state information] by the detection sensor 14 [monitoring sensor] is transmitted by wireless communication by the wireless transmission unit 15 and received by, for example, the wireless reception unit 50 provided in the reception-side apparatus.");
A power supply provided at the bogie and configured to supply electric power to the monitoring sensor and the wireless transmission unit (Okutani: [Page 3, Paragraph 5, Lines 4-5] "A power generation unit [power supply] that is provided in the bearing body [bogie] and supplies power to the detection sensor [monitoring sensor], the transmission processing unit [wireless transmission unit], and the signal processing unit."),
The monitoring sensor is a bearing temperature sensor configured to detect temperature information pieces of a bearing of the bogie as the state information pieces (Okutani: [Page 6, Paragraph 2, Lines 3-4) "...the signal processing unit 15a operates the detection sensor 14 [monitoring sensor] at predetermined time intervals. Various detection information such as temperature [temperature information pieces, state information] is acquired (step S1).");
When it is determined that a monitored value…obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval (Okutani: [Page 5, Paragraph 3, Lines 5-7] "When the detection information detected [monitored value based on state information] by the detection sensor 14 is a normal value [not more than a threshold], the wireless transmission unit 15 transmits [wirelessly] the detection information [signals] to the first transmission with a relatively long transmission interval [initial interval].");
When it is determined that the monitored value has exceeded the threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a narrow interval narrower than the initial interval (Okutani: [Page 5, Paragraph 3, Lines 8-10] "When an abnormality occurs [exceeded the threshold] in the bearing body 5 and the detection information of the detection sensor 14 changes from the normal area to the value of the alert area, the wireless transmission unit 15 has a shorter [narrower] transmission interval than the first transmission interval [initial interval]. The detection information is transmitted at the second transmission interval.").
Okutani fails to teach a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device comprising: a monitored value including temperature rise rate.
However, in the same field of endeavor, Shigeru teaches a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device (Shigeru: [Page 1, Paragraph 1, Lines 1-5] "The present invention relates to a bearing device with a sensor, and detects an abnormality such as seizure or separation of the bearing from the temperature detected by a temperature sensor. In particular, it is effective for determining abnormality of axle bearings such as railroad cars [railcars, including carbody and bogie] and automobile bearings such as mechanical equipment where the temperature of the bearings and the temperature of the sensor portion is affected by weather conditions such as outside temperature and wind and rain, and operating conditions.");
And a monitored value including temperature rise rate (Shigeru: {Page 5, Paragraph 7, Lines 7-11] "The microcomputer, based on the difference between the sensor detected temperature [temperature information pieces] stored in the first storage means M1 and the sensor detected temperature [temperature information pieces] stored in the second storage means M2, and the difference Δt between time t2 and time t1, calculate the rate of temperature rise [temperature rise rate]. The microcomputer determines whether or not the temperature increase rate [temperature rise rate] exceeds a preset threshold value, and if it exceeds, a driver or the like is notified by a display or an alarm.").
Okutani and Shigeru are considered to be analogous to the claimed invention because they are in the same field of bearing monitoring devices for vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutani to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing on vehicles such as a railcar.
	Okutani and Shigeru fail to teach the threshold is determined based on a load of the bearing and a rotational speed of the bearing.
	However, in the same field of endeavor, Den Haak teaches the threshold is determined based on a load of the bearing and a rotational speed of the bearing (Den Haak: [Page 4, Lines 11-14] "According to a further aspect of the invention, the data processing unit is configured to detect at least one out of the rotation speed [rotational speed] and the load of the bearing to be monitored and to set at least one of envelope threshold value [threshold] and the fluctuation threshold value as a function of the load and/or the speed.").
Okutani, Shigeru, and Den Haak are considered to be analogous to the claimed invention because they are in the same field of bearing monitoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutani to incorporate the teachings of Shigeru and Den Haak to monitor state information of a bearing with respect to load and rotational speed because the load and rotational speed are always changing, which can provide the benefit of determining an abnormality in a bearing.
11.	Regarding Claim 2, Okutani, Shigeru, and Den Haak remains as applied above to Claim 1, and further, Okutani also teaches a storage unit provided at the bogie and configured to store the state Okutani: [Page 7, Paragraph 5, Lines 5-7] "In this case, for example, a temperature-transmission interval function representing the correspondence between the temperature and the transmission interval, which represents the characteristic line L shown in FIG. 4, is stored in the wireless transmission unit 15 [storage unit], and the detection information [state information] from the detection sensor 14 is also stored." Note that a skilled practitioner would recognize that, in order to process data, it is inherent that data must be stored at least temporarily.),
The monitoring sensor detects the state information pieces at a sampling interval narrower than the initial interval (Okutani: [Page 5, Paragraph 3, Lines 5-7; Paragraph 4, Lines 1-2] "When an abnormality occurs [exceeded the threshold] in the bearing body 5 and the detection information [state information pieces] of the detection sensor 14 [monitoring sensor] changes from the normal area to the value of the alert area, the wireless transmission unit 15 has a shorter [narrower] transmission interval than the first transmission interval [initial interval]. The detection information is transmitted at the second transmission interval. In the receiving-side apparatus that acquires the detection information via the wireless reception unit 50, the detection information is acquired at the second transmission interval with a shorter [narrower] transmission interval.");
The storage unit has a capacity that stores at least the plurality of state information pieces detected within the initial interval (Okutani: [Page 7, Paragraph 5, Lines 6-7] "The detection information [plurality of state information pieces] from the detection sensor is also stored [storage unit has a capacity].");
When the transmission interval is set to the initial interval, the wireless transmission unit wirelessly transmits some of the plurality of state information pieces detected within the initial interval and stored in the storage unit;
And when the transmission interval is changed from the initial interval to the narrow interval, the wireless transmission unit wirelessly transmits the plurality of state information pieces stored in the Okutani: [Page 5, Paragraph 2, Lines 8-10] "When the detection information [state information pieces] evaluation value obtained by adding or multiplying the detection information equivalent value according to the value exceeds the threshold, the transmission interval is changed in accordance with the detection information or the detection information evaluation value, etc. A plurality of detection information may be transmitted at a transmission interval." Note that a skilled practitioner would recognize that that if some of the plurality of data is detected and stored, it does not exclude other information from being detected and stored.).
12.	Regarding Claim 3, Okutani, Shigeru, and Den Haak remains as applied above in Claim 1, and further, Shigeru teaches the monitored value further includes a temperature rise amount obtained from the temperature information pieces (Shigeru: [Page 5, Paragraph 7, Lines 7-9] "The microcomputer, based on the difference [temperature rise amount] between the sensor detected temperature [temperature information pieces] stored in the first storage means M1 and the sensor detected temperature [temperature information pieces] stored in the second storage means M2…”).
13.	Regarding Claim 4, Okutani, Shigeru, and Den Haak remains as applied above in Claim 3, and further, Okutani teaches a communication interval determining unit configured to determine a magnitude relation between the monitored value and the threshold and determine the transmission interval of the wireless transmission unit (Okutani: [Page 4, Paragraph 7, Lines 3-5] "The signal processing unit 15 [commination interval determining unit] a compares [determine magnitude relation] a threshold set in advance for each type of detection information [monitored value] with the detection information detected by the detection sensor 14.").
Okutani and Den Haak fails to teach when at least one of the load of the bearing and the rotational speed of the bearing increases, the communication interval determining unit increases the threshold.
Shigeru teaches when at least one of the load of the bearing and the rotational speed of the bearing increases, the communication interval determining unit increases the threshold (Shigeru: [Page 7, Paragraph 1, Lines 7-8 and 12-14] "The detection signal of the rotation speed sensor 32 is processed by the rotation speed detection circuit to be a speed signal. Based on the speed signal, the threshold setting circuit 44 determines the alarm threshold....With the determination circuit having such a configuration, the alarm threshold of the temperature for abnormality detection can be changed in real time according to the change of the rotation speed of the axle, so that not only the high speed rotation but also the abnormality of the bearing occurring at the low speed rotation can be detected.").
Okutani, Shigeru, and Den Haak are considered to be analogous to the claimed invention because they are in the same field of bearing monitoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutani to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.
14.	Regarding Claim 5, Okutani, Shigeru, and Den Haak remains as applied above in Claim 3, and further, Okutani teaches when the rotational speed of the bearing is zero, the wireless transmission unit stops wireless transmission of the temperature information pieces (Okutani: [Page 5, Paragraph 6, Lines 4-6] "Therefore, when it is predicted that the detection information will not change significantly in the direction of the abnormal value even if the transmission interval of the detection information is relatively long, the radio transmission unit correspondingly increases the transmission interval of the detection information 15 can reduce the power consumption." Note that a skilled practitioner would recognize that when the detection information has not changed, the transmission interval increases. One would recognize that, when a rotational speed is zero, to stop transmission to reduce power consumption.).
Regarding Claim 6, Okutani, Shigeru, and Den Haak remains as applied above in Claim 1, and further, Okutani teaches a second storage unit provided…and configured to store data pieces of the signals transmitted from the wireless transmission unit;
A diagnosing unit configured to diagnose a state of the machine part based on the data pieces stored in the second storage unit (Okutani: [Page 4, Paragraph 7, Lines 1-5] "Information detected by the detection sensor 14 [signals] is transmitted by wireless communication by the wireless transmission unit 15 and received by, for example, the wireless reception unit 50 provided in the reception-side apparatus. The wireless transmission unit 15 includes, for example, a signal processing unit 15a [diagnosing unit] and a transmission processing unit 15b. The signal processing unit 15 a compares a threshold set in advance for each type of detection information [data pieces] with the detection information detected by the detection sensor 14." Note that a skilled practitioner would recognize that in order to process data, it is inherent that the data needs to be stored.).
Okutani and Den Haak fails to teach a carbody.
However, in the same field of endeavor, Shigeru teaches the carbody (Shigeru: [Paragraph 1, Lines 11-5, previously cited]).
Okutani, Shigeru, and Den Haak are considered to be analogous to the claimed invention because they are in the same field of bearing monitoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Okutani to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.

Conclusion
17.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit 
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663